TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00454-CV


                                     In re Debbie Cunningham


                                    R. D. and S. C., Appellants

                                                    v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
      NO. 2015-0550, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING

                             ORDER TO SHOW CAUSE

PER CURIAM

                This is a contempt proceeding ancillary to the appeal of R.D. and S.C. The

subject of this proceeding is court reporter Debbie Cunningham, who has failed to comply with

this Court’s order to file the reporter’s record.

                On July 14, 2016, we ordered Cunningham to file the record by July 25, 2016,

and cautioned her that failure to file the record by that date could require her to show cause why

she should not be held in contempt of court.

                Therefore, it is hereby ordered that Debbie Cunningham shall appear in person

before this Court on Wednesday, August 17, 2016, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have
sanctions imposed for her failure to obey our July 15, 2016 order. This order to show cause will

be withdrawn and Cunningham will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of the Court receives the complete reporter’s record before Monday,

August 15, 2016.

              It is ordered on August 2, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland